UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT OF COLUMBIA FEB _ g 2012

Clsrk, U.S. District & Bankruptcy

) Courts forthe District of columbia
ANTHONY ASKEW, )
)
Plaintiff, )
)

v. ) Civil Action No.  
)
ERIC HOLDER, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff "moves this Honorable Court to issue an ORDER to DISMlSS the indictment
emanating from the United States District Court for the Western District of Pennsylvania" on the
ground that the statute under which he was charged and convicted, "H.R. 3 l90 (Public Law 80-
722; which codified Title 18), was not passed or signed" in accordance with the Constitution.
Compl. at l; see generally z`a'. at 9-l9. According to plaintiff, "the U.S. Criminal Codes are void
from their beginning and have not become valid by the passage of time." Id. at 5. He argues that
no federal government entity had the "authority to commit, classify, transfer or keep [plaintiff] in
custody under Public Law 80-772." Ia’. at 6. Plaintiff demands a declaratory judgment, his
immediate release from custody, see ia’. at 21, and an award of $15,500,000, z`d. at 22.

lnsofar as plaintiff challenges the constitutionality of the criminal statute under which he
was convicted, he must do so by filing a motion under 28 U.S.C. § 2255 to vacate, set aside or

correct his sentence. See Taylor v. U.S. Ba'. ofParole, l94 F.2d 882, 883 (D.C. Cir. 1952)

(stating that an attack on the constitutionality of the statute under which a defendant was
convicted and sentenced is properly pursued by motion under 28 U.S.C. § 225 5). Such a motion
must be filed in the court which imposed the sentence, and the plaintiff may avoid this process
only if the remedy is found to be inadequate or ineffective. See 28 U.S.C. § 2255(e). This
district is the appropriate forum for adjudication of the claim because plaintiff was tried,
convicted, and sentenced in the Western District of Pennsylvania.
Plaintiff’ s claim for monetary damages cannot proceed either. ln Heck v. Humphrey, 512

U.S. 477 (l994), the Supreme Court held that:

[l]n order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid,

a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court's issuance

of a writ of habeas corpus . . . .
Ia'. at 486-87 (footnote omitted); accord Whz'te v. Bowie, 194 F.3d 175 (D.C. Cir. l999) (table).
Plaintiff does not show that his confinement has been invalidated, and his "claim for damages
bearing [a] relationship to a conviction or sentence that has not been so invalidated is not
cognizable under § 1983." Ia'. at 487 (emphasis in original).

The Court will dismiss the complaint An Order accompanies this Memorandum

Opinion.

aim alamo w BL

United $tates District Judge